194 F.2d 532
Abraham WEINER, Appellant,v.Frank R. CREEDON, Housing Expediter, Office of the Housing Expediter.
No. 9760.
United States Court of Appeals Third Circuit.
Argued January 7, 1952.
Decided January 7, 1952.

Before BIGGS, Chief Judge, GOODRICH, Circuit Judge, and BURNS, District Judge.
Abraham Weiner, pro se.
Conrad G. Moffett, of Philadelphia, Pa., Office of Rent Stabilization, Philadelphia, for appellee.
PER CURIAM.


1
Abraham Weiner has filed a motion in the above entitled cause for leave to file an appeal. On August 16, 1948, the appeal of Weiner was dismissed for want of prosecution. This court is without jurisdiction to grant the relief sought and hence the present motion will be denied.